

 
 

 
Exhibit 10.02





AWARD NOTICE


NOTICE OF NONQUALIFIED STOCK OPTION
GRANTED PURSUANT TO THE
EASTMAN CHEMICAL COMPANY
2007 OMNIBUS LONG-TERM COMPENSATION PLAN




Grantee:  Mark J. Costa


Number of Shares:


Option Price:  $____


Date of Grant:  October 28, 2008


1.           Grant of Option.  This Award Notice serves to notify you that the
Compensation and Management Development Committee (the “Committee”) of the Board
of Directors of Eastman Chemical Company ("Company") has granted to you, under
the Company’s 2007 Omnibus Long-Term Compensation Plan (the "Plan"), a
nonqualified stock option ("Option") to purchase, on the terms and conditions
set forth in this Award Notice and the Plan, up to the number of shares of its
$.01 par value Common Stock ("Common Stock") set forth above, at a price equal
to $____ per share. The Plan is incorporated herein by reference and made a part
of this Award Notice.  Capitalized terms not defined herein have the respective
meanings set forth in the Plan.  The principal terms of the Plan, and of the
offer by the Company of the shares of Common Stock covered by the Option, are
described in the Prospectus for the Plan, which Prospectus will be delivered to
you by the Company.


2.           Period of Option and Limitations on Right to Exercise.  Subject to
earlier cancellation of all or a portion of the Option as described in Sections
6 and 7 of this Award Notice, the Option will expire at 4:00 p.m., Eastern
Standard Time, on October 27, 2018 ("Expiration Date").


3.           Exercise of Option.


(a)           Subject to the terms set forth in this Award Notice, the Option
will become exercisable as to one-third of the shares covered hereby on October
28, 2009, and one-third of the shares covered hereby on October 28, 2010, and as
to the remaining shares on October 28, 2011.


(b)           Upon your death, your personal representative may exercise the
Option, subject to the terms set forth in Section 6 of this Award Notice.


(c)           The Option may be exercised in whole or in part.  The exercise
generally must be accompanied by, or make provision for, full payment in cash,
by check, by a broker-assisted cashless method, or by surrendering unrestricted
shares of Common Stock having a value on the date of exercise equal to the
exercise price, or in any combination of the foregoing; however, if you wish to
pay with shares of Common Stock already held by you, you may submit an Affidavit
of Ownership form attesting to the ownership of the shares instead of share
certificates.

56 
 

--------------------------------------------------------------------------------

 



4.           Nontransferability.  The Option is not transferable except by will
or by the laws of descent and distribution, and may not be sold, assigned,
pledged or encumbered in any way, whether by operation of law or otherwise.  The
Option may be granted only to, and exercised only by you during your lifetime,
except in the case of a permanent disability involving mental incapacity.


5.           Limitation of Rights.  You will not have any rights as a
stockholder with respect to the shares covered by the Option until you become
the holder of record of such shares by exercising the Option.  Neither the Plan,
the granting of the Option, nor this Award Notice gives you any right to remain
employed by the Company or its Subsidiaries.


  6.           Termination.  Upon termination of your employment with the
Company and its Subsidiaries ("termination") by reason of death, disability, or
retirement, the Option will remain exercisable according to its terms until the
earliest to occur of: 1) five (5) years following your date of termination, or,
2) the Expiration Date. Upon termination of your employment with the Company and
its Subsidiaries without "Cause" or for "Good Reason" (as such terms are defined
in your Employment Agreement dated May 4, 2006), the Option shall immediately
vest and remain exercisable until the earliest to occur of: 1) five (5) years
following your date of termination or 2) the Expiration Date.  Upon termination
due to voluntary resignation, the Option will remain exercisable according to
its terms until the earliest to occur  of: 1) ninety (90) days following your
date of termination or 2) the Expiration Date. Upon termination for “Cause”, any
portion of the Option not previously exercised by you will be canceled and
forfeited by you, without payment of any consideration by the Company.  Upon
termination for a reason other than those described in this Section, the
Committee will determine if all or any portion of the Option will remain
exercisable and, if so, the period of time the Option may be exercised, up to,
but not later than, the Expiration Date.


7.           Noncompetition; Confidentiality.  You will not, without the written
consent of the Company, either during your employment by the Company or
thereafter, disclose to anyone or make use of any confidential information which
you have acquired during your employment relating to any of the business of the
Company, except as such disclosure or use may be required in connection with
your work as an employee of the Company.  During your employment by the Company,
and for a period of two years after the termination of such employment, you will
not, either as principal, agent, consultant, employee or otherwise, engage in
any work or other activity in competition with the Company in the field or
fields in which you have worked for the Company.  The agreement in this Section
7 applies separately in the United States and in other countries but only to the
extent that its application shall be reasonably necessary for the protection of
the Company.  You will forfeit all rights under this Award Notice to or related
to the Option if, in the determination of the Committee, you have violated any
of the provisions of this Section 7, and in that event any issuance of shares,
payment or other action with respect to the Option shall be made or taken, if at
all, in the sole discretion of the Committee.   


8.           Restrictions on Issuance of Shares.  If at any time the Company
determines that listing, registration, or qualification of the shares covered by
the Option upon any securities exchange or under any state or federal law, or
the approval of any governmental agency, is necessary or advisable as a
condition to the exercise of the Option, the Option may not be exercised in
whole or in part unless and until such listing, registration, qualification, or
approval shall have been effected or obtained free of any conditions not
acceptable to the Company.


9.           Change in Ownership; Change in Control.  Article 14 of the Plan
contains certain special provisions that will apply to the Option in the event
of a Change in Ownership or Change in Control, respectively.
    
    10.          Adjustment of Option Terms.  The adjustment provisions of
Article 15 of the Plan will control in the event of a nonreciprocal transaction
between the Company and its stockholders that causes the per-share value of the
Common Stock to change (including, without limitation, any stock dividend, stock
split, spin-off, rights offering, or large nonrecurring cash dividend) or upon
the occurrence of or in anticipation of any other corporate event or transaction
involving the Company (including, without limitation, any merger, combination,
or exchange of shares).
 
    11.          Plan Controls.  In the event of any conflict between the
provisions of the Plan and the provisions of this Award Notice, the provisions
of the Plan will be controlling and determinative.

57 
 

 
